DETAILED ACTION
	Applicant’s response, filed 05/06/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-15 were previously pending. Claims 1-10 and 14-15 were examined, with claims 11-13 being withdrawn.
	Claims 2-4 are cancelled.
	Claims 1, 5-10, and 14-15 are under examination herein.
	Claims 1, 5-10, and 14-15 are rejected.
Note with respect to the instant claims: Claim 1 has been assigned steps (a)-(f) in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims as originally filed.
Specification
The amendment to the abstract of the Specification filed 05/06/2022 is accepted.

Claim Objections
Claim 1 is objected to because of the following informalities. The instant rejection is newly stated and any newly recited portions are necessitated by claim amendment.
Claim 1 recites “selecting, from the reference table, a reference sequence associated with the at least identified one reference motif”, which should be amended to recite “selecting, from the reference table, a reference sequence associated with the at least one identified 
Claim 8 recites “the unaligned genomic sequence read dat” which should be amended to recite “the unaligned genomic sequence read data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a method for analyzing genomic information [Step 1: YES; See MPEP § 2106.03].
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for identifying, generating, and comparing information) and mathematical concepts.
The claim steps to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: identifying at least one reference motif included in the unaligned genomic sequence read data, the at least one reference motif being a reference motif included in a reference table comprising a plurality of reference motifs and a plurality of reference sequences, wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences; selecting, from the reference table, a reference sequence associated with the at least identified one reference motif; comparing at least a portion of the unaligned genomic sequence read dataset with at least a portion of the reference sequence associated with the at least one reference motif; generating, based on the comparison between the at least a portion of the unaligned genomic sequence read data and the at least a portion of the reference sequence, a variant list comprising entries indicating differences between the at least a portion of the unaligned genomic sequence read data and the at least a portion of the reference sequence.
Dependent claim 9: generating a quality score curve based on the quality score information.
Dependent claim 10: generating, based on the generated quality score curve, quality score curve parameter information.
Dependent claim 14: wherein generating the quality score parameter information comprises comparing the quality score curve with one or more reference quality score curves.
Dependent claims 14-15 recite additional steps that further limit the judicial exceptions in dependent claims 9-10 and as such, are further directed to abstract ideas. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually identify specific sequences within a genomic dataset, compare sequences to reference sequences, and generate lists of differences between those sequences, as well as generating quality score curves and parameter information by comparing the curves to reference quality score curves. There are no specifics as to the methodology involved in “identifying”, “selecting”, “comparing”, or “generating” and thus, under the BRI, one could simply, for example, compare sequences and make a list of differences with pen and paper, or draw a quality score curve based on quality score information using a pen and paper and compare that curve to a reference curve visually. Generating quality score curves and comparing the quality score curves to reference quality score curves can involve mathematical operations, as supported by the disclosure at [0048] and [0054-0059].
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “receiving unaligned genomic sequence read data for transfer to a second computing system; and transmitting the variant list and an indication of the at least one reference motif to the second computing system”.
Dependent claims 5-8 recite steps that further limit the recited additional elements regarding the structure of the genomic and reference data in the claims. Claims 5-6 further limit the reference table; claim 7 further limits the indication of the at least one reference motif; and claim 8 further limits the unaligned genomic sequence read data.
Independent claim 1 further includes a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the method and a second computing system corresponds to the same judicially recited exceptions as pertain to claim 1 above.  
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “receiving” and “transmitting”, as well as limitations based on the structure of the data, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 
Further steps herein directed to additional non-abstract elements of “a method… performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor” and “a second computing system” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Hahm et al. (US 2018/0121601 A1) discloses that “receiving” and “transmitting”, as well as limitations based on the structure of the data, are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0007], [0285], and [0559]. As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Hahm et al. (US 2018/0121601 A1) teaches that computing elements are routine, well-understood and conventional in the art, at [0006] and throughout. The specification also notes that computer processors and systems, as example, are commercially available or widely used at [0035-0037]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
1. Applicant reiterates the rejections in the previous Office Action. Applicant requests reconsideration of claims 1, 5-10, and 14-15 because (1) the claims are not directed to an ineligible judicial exception, (2) the claims integrate any recited principles into practical applications that impose meaningful limits, and (3) the claims are directed to inventive concepts.  Applicant further provides a section from the MPEP 2106.04 to demonstrate that an invention is not rendered ineligible for patent simply because it involves an abstract concept, and that applications of such concepts to a new and useful end remain eligible for patent protection.
Applicant is correct that the presence of an abstract concept does not necessarily render an invention ineligible for patent, but the presence of an abstract concept does initiate the two-prong analysis as described in the above rejection. It is through this analysis that the application of the abstract concepts to a new and useful end is determined.
2. Regarding point (1), Applicant submits that the claims are not directed to an ineligible judicial exception and that, according to MPEP 2106.04 (II)(A)(1), examiners should be careful to distinguish claims that recite an exception versus claims and claims that merely involve an exception. Applicant submits that the elements of the instant claims are not directed to a solely abstract concept. Applicant submits that the claims are not directed to mental processes, because the pending claims recite a method for communicating genomic information between computer systems, or to mathematical concepts, because the claims do not recite mathematical concepts directly, and being based on or involving mathematical concepts does not mean that the claims recite a mathematical concept.
These arguments are not persuasive for the following reasons. As set forth in the above rejection, each claim element is assessed under 35 USC 101 such that the claim elements are considered individually and as a whole. Regarding the arguments for the claims being directed to mental processes, elements such as “identifying”, “comparing”, or “generating” can be performed in the human mind. Regarding the arguments for the claims being directed to mathematical concepts, claims that recite actions such as generating quality score curves require mathematical techniques as the only supported embodiments. Thus, the assessment that the claims contain abstract ideas in both categories is maintained and follows the framework as outlined above. 
Further to the arguments above, the claim elements for communicating genomic information between computer systems have not been identified as judicial exceptions and therefore  are assessed as step “in addition” to the recited judicial exceptions.  Thus, the argument that “communication between computer systems” as not directed to a mental step is not germane to framework assessment.  The “communication” by “computers” is addressed as an element “in addition” to the recited exceptions. With respect to assessment of steps “in addition”, Applicant is reminded that the courts have provided that when a computer acts as merely a tool by which to perform an abstract idea (as is the case herein), its presence in the claim does not make the claim automatically eligible (see above). 
3. Regarding point (2), Applicant submits that the claims apply any assumed abstract concepts in a meaningful way, which would make the claims patent eligible. Applicant provides several MPEP sections explaining how additional elements in the claims can integrate judicial exceptions into a practical application. Applicant submits that the methods recited in the claims provide improvements to technologies that can facilitate communication of unaligned sequence read data to a system with greater resources to perform an alignment process to provide certain efficiencies, as stated in the Specification at [0006] and [0007], which are a practical application of the alleged judicial exceptions. 
These arguments are not persuasive for the following reasons. As set forth in the above rejection, the additional elements of “receiving” and “transmitting” data are considered as insignificant, extra-solution activity. Steps that are considered as insignificant, extra-solution activity are incidental to the primary process and are merely a nominal or tangential addition to the claim.  
4. Regarding point (3), Applicant submits that the claims are directed to inventive concepts. Applicant provides several MPEP sections explaining that a claim may still be eligible if it amounts to an inventive concept. Applicant submits that the claims recite subject matter which are both novel and non-obvious over the art of record, and reflected elements that add a specific limitation and are not well-understood, routine or conventional, as described in the arguments to the 35 USC 102 and 103 rejections. 
These arguments are not persuasive for the following reasons. As set forth in the above rejection, the additional elements are found to be well-understood, routine and conventional. The art of record also teaches these elements as outlined below.  Furthermore, the assessment of subject matter as including an inventive concept rests in the fact that said “inventive concept” cannot be furnished by the unpatentable abstract ideas itself.  It is, rather, an element or combination of elements “in addition” that provides for the inventive concept (significantly more).  Applicant has not pointed to such an element.  Rather, Applicant argues with respect to the “communications” pertaining to genomic information.  Thus, it would seem that Applicant is stating that the additional element of the “computer” is what provides for the inventive concept,  without providing any element of the computing system itself which is operationally changed by way of the practice of said judicial exceptions.  Even when viewed as a whole, wherein the computer operates the steps of identifying, selecting etc…(those steps identified as judicial exceptions above) the computer itself is not changed by performance of those recited judicial exceptions.  Rather, the computer is merely a tool by which to perform said exceptions.  Any generic computer can perform said functions and as such the claims remain unpatentable.  
Lastly, Applicant is reminded that even a newly discovered judicial exception (although the Examiner does not concede that the judicial exception set forth are “novel”) is still a judicial exception, despite novelty.  This is born out in numerous court decision, including, as example, Parker v. Flook and Mayo v. Prometheus.  The mathematical formula in Flook, for example and the law of nature in Mayo, were both novel, but nonetheless considered to be judicial exceptions.  As such, conflating novelty and patent eligibility is not the standard.  

Claim Rejections - 35 USC § 102
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.

Response to Applicant Arguments 
1. Applicant states that under 35 USC 102, each and every claim element of the claims at issue must be found expressly or inherently described in a single prior art reference with as complete detail as contained in the claim. Applicant summarizes the invention of Hahm. Applicant submits that Hahm does not disclose every element in the amended claims, including the use of “at least one reference motif” identified as being included in received “unaligned genomic sequence read data” to select a “reference sequence” from a “reference table” used to generate a “variant list” representative of the “unaligned genomic sequence read data” in the manner recited in amended claim 1. 
This argument is persuasive, as Hahm does not teach a reference table that contains segments of the reference genome. Accordingly, the 35 USC 102 rejection is withdrawn.
2. Applicant submits that the index of Hahm is different from the instant index because Hahm does not determine whether its “index” is included in its received “unaligned genomic sequence read data”. Applicant submits that Hahm does not describe that its “index” is used to select and/or otherwise identify the “genetic reference sequence” used in its mapping operations.
This argument is not persuasive. As described in the following 35 USC 103 rejection and reiterated here, Hahm teaches indexing reference genomes in hash tables and using a hash table based mapper [0014] to map reads to segments of the one or more genetic reference sequences [0009]. The only way the indexes could be mapped to the reads is if they were present, or included, in the reads. Hahm then teaches retrieving a segment of the reference sequence/genome corresponding to the mapped position so that an alignment of the read to the retrieved reference segment may be calculated [0014]. As Hahm teaches mapping the read is mapped by the index, which is associated with an address which represents position information in the genetic reference sequence [0012-0013], Hahm does teach retrieving a segment of the reference genome based on the index.
3. Applicant submits that Hahm does not disclose “generating, based on the comparison between the at least a portion of the unaligned genomic sequence read data and the at least a portion of the reference sequence, a variant list” because Hahm does not teach using the comparison of unaligned reads to generate a variant list.
This argument is not persuasive because, as stated in the following 35 USC 103 rejections, as pointed out by Applicant, and reiterated here, Hahm teaches a variant call module for processing the mapped, aligned, and/or sorted reads with respect to a reference genome to thereby produce a variant call file [0010]. The instant claim is drawn to comparing unaligned genomic sequence read data to a reference sequence genome, which, as stated in the Claim Interpretation Section in the previous Office Action, reads on the acts of aligning or mapping, which are common tools of the art to compare nucleotide sequences. Besides performing the functions of mapping or aligning reads to a reference sequence, it is not known how else such a comparison would be made. Therefore, as Hahm teaches calling variants of mapped, aligned, and/or sorted reads, it is considered that Hahm teaches the limitations of the claim because the reads were unaligned before a comparison, or alignment, was performed, and the variants were identified from such a comparison.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 2018/0121601 A1; Priority 10/28/2016; cited in the previous Office Action) in view of Nguyen et al. (BMC Bioinformatics, 2009, 10(1), pp 1-13; cited in the previous Office Action). The instant rejection is newly stated and any newly recited portions are necessitated by claim amendment. Newly recited portions are in italics.
Claim 1 recites a method for communicating genomic information performed by a first computing system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform the method, the method comprising: a) receiving unaligned genomic sequence read data for transfer to a second computing system; b) identifying at least one reference motif included in the unaligned genomic sequence read data, the at least one reference motif being a reference motif included in a reference table comprising a plurality of reference motifs and a plurality of reference sequences, wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences; c) selecting, from the reference table, a reference sequence associated with the at least identified one reference motif; d) comparing at least a portion of the unaligned genomic sequence read data with at least a portion of the reference sequence associated with the at least one reference motif; e) generating, based on the comparison between the at least a portion of the unaligned genomic sequence read data and the at least a portion of the reference sequence, a variant list comprising entries indicating differences between the at least a portion of the unaligned genomic sequence read data and the at least a portion of the reference sequence; and f) transmitting the variant list and an indication of the at least one reference motif to the second computing system.
Regarding claim 1, the prior art to Hahm teaches a system, method and apparatus for executing a bioinformatics analysis on genetic sequence data (abstract). Hahm teaches implementation of their invention in computer programs (i.e., non-transitory computer-readable medium storing instructions) that are executable on a programmable system including at least one programmable processor, which can be special or general purpose (i.e., a first computing system) [0920]. 
Regarding claim 1, step a), Hahm teaches receiving a plurality of reads of genomic data (i.e., unaligned sequence genomic sequence read data) [0007]. Hahm teaches receiving the plurality of reads of genomic data  directly from the sequencer or from an associated memory (i.e., unaligned sequence genomic sequence read data) [0007] for analysis. 
Regarding claim 1, step b), Hahm teaches a mapping module so as to map (i.e., identify) one of a plurality of reads (i.e., unaligned sequence genomic sequence read data) to one or more segments of the one or more genetic reference sequences (i.e., reference sequences) based on the index [0009], where the indexes (i.e., reference motifs) are built from one or more reference genomes [0012]. Hahm teaches employing a hash table (i.e., a reference table) that contains indexes (i.e., a plurality of reference motifs) of known alternative haplotype sequences for mapping purposes [0157]. Hahm teaches a hash table based mapper that employs such a hash table index [0014]. See below for teachings by Nguyen regarding a reference table comprising reference sequences. 
Regarding claim 1, steps c) and d), Hahm teaches receiving one or more of the mapped positions for the read data and retrieving a segment of the reference sequence/genome corresponding to the mapped position (i.e., selecting a reference sequence associated with the at least one reference motif) so that an alignment of the read (i.e., unaligned sequence genomic sequence read data) to each retrieved reference segment may be calculated (i.e., compared) [0014]. The mapped position is known from the index, as the index is associated with an address which represents position information in the genetic reference sequence [0012-0013].
Regarding claim 1, step e), Hahm teaches a variant call module for processing the mapped, aligned, and/or sorted reads with respect to a reference genome to thereby produce a variant call file (i.e., generating a variant list based on the comparison between the at least a portion of the unaligned sequence genomic sequence read data and the at least a portion of the reference sequence) [0010], where the variant call file can delineate the genetic differences between the subject's sequenced genetic sample and a reference sequence [0018].
Regarding claim 1, step f), Hahm teaches that one or more of the plurality of physical electrical interconnects may include an output from the integrated circuit for communicating result data (i.e., transmitting the results to a second computing system) from the mapping module (i.e., an indication of the at least one reference motif) and/or the alignment and/or sorting and/or variant call modules (i.e., the variant list) [0010]. 
Hahm does not teach a reference table comprising reference sequences wherein each reference motif of the plurality of reference motifs is associated with a reference sequence of the plurality of reference sequences.
However, the prior art to Nguyen teaches the development of a parallel algorithm called PLAST for comparing large genomic banks and targeting middle-range computers (abstract). Nguyen teaches indexing two protein banks (i.e., unaligned sequence genomic sequence read data) using the subset seed concept, where two tables (i.e., reference table) of T entries of all possible subset seed keys (i.e., reference motifs) are constructed, where each key is associated with a list of positions corresponding to all the occurrences of this subset seed in the bank (page 2, column 2, paragraph 6). Nguyen teaches that in constructing two blocks of subsequences, BLK0k and BLK1k, for a seed key k in the two index tables, where each subsequence is composed of a seed of W characters with its right and left extensions of L characters (i.e., the reference sequence associated with the at least one reference motif) (page 4, column 2, paragraph 4 and Figure 2). Figure 2 (shown below) of Nguyen shows a table composed of seeds and their associated right and left neighbor sequences. 

    PNG
    media_image1.png
    317
    724
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method taught by Hahm for mapping a plurality of sequence reads to a reference genome based on an indexing technique with the data structure of Nguyen. The motivation would have been to develop a new, faster algorithm with a similar level of accuracy for comparing large genomic banks using parallel features of microprocessors, as taught by Nguyen (abstract). Thus, it would have been obvious to one of ordinary skill in the art to replace the prior art index table of Hahm with the prior art index table of Nguyen in order to produce a parallel algorithm for genomic sequence alignment, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable.
Regarding claim 5, Hahm teaches the method of claim 3 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built from the one or more reference genomes (i.e., wherein identifying the at least one reference motif comprises accessing the locally-stored reference table) [0012].
Regarding claim 6, Hahm teaches the method of claim 3 as described above. Hahm teaches employing a hash table as described above. Hahm teaches that the mapping module may include or be connectable to a memory that includes one or more indexes, such an index built from the one or more reference genomes (i.e., wherein identifying the at least one reference motif comprises accessing the reference table) [0012]. Hahm teaches that many of these modules may either be performed by software or on hardware, locally or remotely, e.g., via software or hardware, such as on the cloud, e.g., on a remote server and/or server bank, such as a quantum computing cluster [0177].
Regarding claim 7, Hahm teaches the method of claim 1 as described above. Hahm teaches that even if a data unit is large at the desired software/hardware boundary, it can still be efficiently handed off to a hardware engine for processing, just by passing a pointer to the particular data unit [0559]. Hahm does not particularly teach that the indication of the at least one reference motif comprises a pointer to the at least a portion of the reference sequence.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the embodiments taught by Hahm to include, in the output of the aligning module, a pointer indicating the reference sequence in order to select, very precisely, the low-complexity/high-compute-load portions of a genomic data processing operation for implementation in custom logic, with optimized software/hardware boundaries with efficient small accesses, as taught by Hahm [0559].
Regarding claim 8, Hahm teaches the method of claim 1 as described above. Hahm teaches that the reads generated by the sequencer (i.e., the unaligned genomic sequence read data) are represented by a sequential number of base call and quality scores (i.e., quality score information), thereby identifying both the sequence for each read and its confidence [0187].
B.	Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm in view of Nguyen, as applied to claims 1 and 8, and in further view of Huang et al. (GigaScience, 2017, 6(5), pages 1–9; cited in the previous Office Action).
Regarding claim 9, Hahm in view of Nguyen teach the method of claim 8 as described above. Hahm does not teach that the method further comprises generating a quality score curve based on the quality score information.
However, the prior art to Huang teaches analysis of a whole-genome sequencing dataset generated by the sequencer BGISEQ-500 (abstract). Huang teaches generating a binary file with bases and quality scores (i.e., an unaligned sequence genomic sequence read data with quality score information) (page 2, column 2, paragraph 4). Huang teaches analyzing the read quality by plotting the distributions of base quality scores (i.e., generating a quality score curve based on the quality score information) (page 3, column 2, paragraph 1 and Fig. 3A-B).
Regarding claim 10, Hahm in view of Nguyen and Huang teach the method of claim 9 as described above. Hahm does not teach that the method further comprises generating, based on the generated quality score curve, quality score curve parameter information.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500, finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., generating quality score curve parameter information) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1).
Regarding claim 14, Hahm in view of Nguyen and Huang teach the method of claim 10 as described above. Hahm does not teach comparing the quality score curve with one or more reference quality score curves.
However, Huang teaches comparing the distribution plots of base quality scores of sequences generated by two sequencers, the BGISEQ-500 and the HiSeq2500 (i.e., comparing the quality score curve with one or more reference quality score curves), finding differences in the proportion of low-quality reads, more stable base quality distribution along the reads, and lower overall single base quality scores (i.e., the quality score parameter information comprises indications of differences between the quality score curve and the reference quality score curves) (page 3, column 2, paragraph 1 and page 6, column 1, paragraph 1). As Huang teaches an example of using one other dataset for comparison, it is considered that this example encompasses the instantly claimed range of one or more reference quality score curves. 
Regarding claim 15, Hahm in view of Nguyen and Huang teach the method of claim 14 as described above. Hahm does not teach that the indications of differences between the quality score curve and at least one of the one or more reference quality score curves comprise at least one predefined difference.
However, Huang teaches identifying differences between the quality score curves as described above. As Huang teaches determining these differences based on the characteristics of the distributions, these differences are considered as predefined. As Huang teaches an example of determining three differences between the quality score distributions, it is considered that this example encompasses the instantly claimed range of at least one predefined difference.
Regarding claims 9-10 and 14-15, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Hahm for mapping and aligning sequencing reads to an indexed genome with the method of Huang for quality score distribution analysis. The motivation would have been to compare data generated by new sequencing platforms to other sequencers for reference by the community during development of bioinformatics methods and sequencing-based applications for new platforms, as taught by Huang (page 2, column 1, paragraph 1). The basic technique of comparing quality score distributions to a reference would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient because the generation of base quality scores during sequencing are routinely examined by those of ordinary skill in the art during quality control, using open source tools like FastQC.

Response to Applicant Arguments 
1. Applicant summarizes the 35 USC 103 rejections from the previous Office Action, which are traversed as follows. Applicant has cancelled claim 4 and amended claim 1 to recite similar subject matter to that previously recited in now cancelled claim 4. Applicant submits that Nguyen fails to cure the deficiencies of Hahm discussed regarding the 35 USC 102 rejections because Nguyen does not disclose use of a “reference motif” identified as being included in received “unaligned genomic sequence read data” to select a “reference sequence” from a “reference table” used to generate a “variant list” representative of the “unaligned genomic sequence read data”.
This argument is not persuasive. As discussed in the above 35 USC 103 rejection, in the Response to Applicant Arguments to 35 USC 102, and reiterated here, the only considered deficiency of Hahm is the absence of reference sequences associated with the reference motif in a table (emphasis added). Hahm does teach reference sequences associated with an index, but teaches the retrieval of these reference sequences for further processing. Nguyen clearly teaches a table composed of a seed, or a reference motif, that is associated with right and left neighbors, or reference sequences (Figure 2), which teaches the claim element not taught by Hahm. Nguyen does not teach generating a variant list, but this claim element is taught by Hahm as described above. Therefore, the combination of Hahm and Nguyen teach the recited claim elements.
2. Applicant summarizes the 35 USC 103 rejections against claims 9-10 and 14-15. Applicant requests reconsideration of the rejections because Hahm and Huang do not teach each and every element recited in the claims. Applicant points to their remarks to the 35 USC 102 rejection of claim 1 that Hahm fails to disclose the use of a “reference motif” identified as being included in received “unaligned genomic sequence read data” to select a “reference sequence” from a “reference table” used to generate a “variant list” representative of the “unaligned genomic sequence read data”, and that Huang fails to cure this deficiency of Hahm. 
This argument is not persuasive. As discussed in the above 35 USC 103 rejection, in the Response to Applicant Arguments to 35 USC 102, and reiterated here, the only considered deficiency of Hahm is the absence of reference sequences associated with the reference motif in a table, which is taught by Nguyen. The prior art to Huang is not used in the rejection of the elements of amended claim 1, but in rejections of the elements recited in claims 9-10 and 14-15. Therefore, Huang does not need to teach the elements pointed to by the Applicant as they are taught by Hahm in view of Huang.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631               

/Lori A. Clow/Primary Examiner, Art Unit 1631